EXHIBIT “12”
all AT&T & 10:09 PM -f % 99% (ia) +

€ Q CAA eee

deos Community Reviews Shop Offers P

8s Options

\J Love | J Comment (VY Share
Vadim Shruko ™ recommends (y) eee
CAA.

 

| week ago - &
| bought a CAA MCK from a dealer at the gun show
and when | got home it didn’t fit. It was my fault |
told him the wrong model. Instead of waiting for the
next gun show in 2 months. The owner of
Engineered by POW told me that CAA was able to
produce his batch of order early for pickup ona
Wednesday. He trusted me and sent the correct
model next day air before | had the chance to mail
out the one | bought first. That was freaking
awesome!!! Thank you both ... | tell all my buddies
about y’all

© You 1 Comment

© Love (J Comment (> Share

=. Steven Powell & recommends [1] ene
- CAA.

1 week ago : @

5 8s @ a =

  

 

 

 

 

 
a’ AT&T & 10:09 PM 4% 99%( 4

< Q CAA wee

 

deos Community Reviews Shop Offers P

aera NESTOR

FS Options ©

 

 

Love () Comment (> Share

 

[D «+

_. Steven Powell
/ CAA.

| week ado «
Outstanding company lead by a great person. They
genuinely care about the customer experience from
beginning to end. With only a few hours in a day
they've manage to keep my buying experience
above and beyond exceptional. Truly a company
that stands behind their product with a pleasant
staff. This is not just a recommendation it's a
confession you won't regret buying from CAA.

 
 

1 Comment

 

Love () Comment (> Share

 

recommends (J eee

 

Tweek ago: &

The MCK is an awesome product! The advance kit
is the cherry on top. I've had the pleasure of —

 

 

 

 

   
on AT&T & 10:09 PM 4% 99%

 

€ Q CAA eee

 

deos Community Reviews Shop Offers P

 

 

opens

Mark stankavage ° “ recommends tJ eee
CAA.

Zz weeks = ago . -

 

Customer service is top notch, very helpful and
professional.
| have a G17 sbr and the micro roni is a perfect fit.

 

You 1 Comment

 

Like () Comment (> Share

 

Eric R. Larkiey recommends CAA. [1] ov

2 WEEKS ago °

   

great stuff.

 

You 2 Comments

 

 

» Like a Comment #3 Share

a@Qs

 

 

   

"|

 

 
all AT&T & 10:10 PM Jf % 99% (ia) 4

< Q CAA ove

 

deos Community Reviews Shop Offers P

ey Options

wy |
2 weeks ago - &

Quality products.

Knowledgeable staff. Fast
shipping, what's not to love.

 

© You 1 Comment

© Love (J) Comment @ Share

fs = George Joseph © recommends [1] ose
‘4. CAA.

3 weeks ago -
Before purchasing | did my due diligence in
researching beforehand. The finish and quality of
the product is unsurpassed. The fitment of my
firearm in the MCK is perfect having very close
tolerance when inserted. The device has
maintained zero after numerous trips to the range
always removing my firearm after each use.

© You 2 Comments

= © = @ @ =

 

 

 

 
an) ATRT & 10:10 PM

 

€ Q CAA eee

 

deos Community Reviews Shop Offers P

8) Options

Great company and great products. Fun to use and
always a big hit at the range when we bring it out
for people to shoot.

 

@ You 1 Comment

aW Like (_) Comment (> Share

si) Gary Spree ” recommends CAA. [YJ eee

fay 1 month ago -

  

Awesome company
Excellent product

© You 1 Comment

© Love (J Comment (> Share

%) Michael Olier & recommends CAA. (J eee
T month ago - &

this thing runs like a machine even with a cheap

32 © &=& © 2 =

 

 

 

 

 
a AT&T & 10:11 PM 4% 99% 4

< Q. CAA eee

 

deos Community Reviews Shop Offers P

 

Options

 

  

: Richie Randall °“~ recommends (4 eee
a CAA.
Tronth ago

| had a horrible experience with another company
that was selling the MCK at a fantastic price. They
took my money and said the product shipped even
though it never did. When | inquired about it, they
informed me it was out of stock and would ship
when it came back in. This was over a month and a
half ago. | commented on CAA's IG post about how
| was waiting for the MCK. CAA took it apon
themselves to private message me and let me
know that it's not an actual MCK and they(the
competition) were in violation of SB tactical patent
on the stabilizer brace. They not only offered this
information but also HONORED the price | paid
from the competitor! FANTASTIC business, they

_ will definitely be getting my money again! Thank
you for everything!

 

You and 3 others 4 Comments

 

 

ove () Comment (> Share

 

If

= © -&

 

 

 

   
ea AT&T & 10:11 PM 4% 99%l 4

< O CAA e66

 

deos Community Reviews Shop Offers P

 

f$ Options

   

Tmonth ago - @&

Amazing customer service. An organization that
cares right up to the CEO. Was blown away with the
way they handled my issues. You will not be
disappointed with this company or their products.

1 Comment

 

Love (J Comment (> Share

on

 

Daniel Tallet

‘ recommends CAA. (J eee

Tmonth ago: ©

    
  

5 stars

Amazing product. Very innovative and gives my
Glock 23 a new purpose! The customer service team
was very helpful the whole time. Looking forward to
new models!

1 Comment

() Comment (> Share

 

 

 

 

 

 

 
al AT&T & 10:11 PM 4 $ 99% (i) +

< Q CAA ans

 

deos Community Reviews Shop - Offers P

“ Options

, Stephen Edwards ™ recommends (J eee
CAA.

3 months ago: @
The new MCK for the Sig 320
full size is awesome!! | ran
around 300 rounds and
performed flawlessly!! Awesome
piece of equipment!!

 

 

 

© You 1 Comment

© Love () Comment (> Share

iP Pia Michael Titus © recommends CAA. (J wee

y 3months ago ~ &

 

While on deployments few of us
had the pleasure of putting
these mck's to use best part
there ultra concealable light
weight can fit into a normal size
back pack satchel or briefcase &
no one would be the wiser nor
suspicious there extremely

2 8 = © b

 

 

Il

 

 

 
al! ATRaT & 10:12 PM 4% 99% (ia) 4+

< Q CAA wee

 

deos Community Reviews Shop - Offers P

ey Options
av Michael Titus & recommends CAA. [4 eve

3 months ago: @

While on deployments few of us
had the pleasure of putting
these mck’s to use best part
there ultra concealable light
weight can fit into a normal size
back pack satchel or briefcase &
no one would be the wiser nor
suspicious there extremely
efficient when kitted with the
right tools for the mission a
head It truly embodies what it
means to work smarter not
harder. With that said I'd like to
thank the men & women of the
research & development team
for there contributions to
process of building this piece of
equipment is much appreciated.
Thank you

 

@© You and 1 other 1 Comment

©) Love () Comment —_@> Share
=| Oo f& @ a =

 

 

 

 
oa AT&T & 10:12 PM $$ 99%[ 4

< Q CAA eee

 

deos Community Reviews Shop Offers P

seeseeeaie

a Options -

 

 

Chad Deitrich ™ recommends CAA. [1] «+

S Months ago - &

 

customer service is excellent every time | had a
question | asked on Facebook Messenger | always
had an answer as soon as possible

2 Comments

 

» Love () Comment (> Share

 

[D) «-.

Nath Horace Benson
recommends CAA.
3 months ago * @&

Just the Best...!!! Excellent tools.

 

 

Like (J Comment fY Share

 

Bobby Butkowski recommends = [!J eee

CAA.

A months ago + &

 

Awiecame nrociict and cietamer

 

 

   

 

 
ae AT&T & 10:12 PM 47% 100%(

 

< Q CAA aes

 

deos Community Reviews Shop Offers P

; Options

 

 

(J Comment (> Share

 

Mortimer Finklestein
recommends CAA.

 

A months ago + @

The customer service is PHENOMENAL! Everyone |
have spoken with was incredibly friendly and very
professional. | had a glitch with a credit card order,
on an item that was time sensitive during a sale
event. A lot of places I've dealt with would have
simply canceled the order. Dave took the time
called me, a second time in two days, as | missed
his call on Wednesday. He walked me through what
happened. figured out the problem and took care
of the billing issue. Product shipped the same day!
| got far more customer service than | thought my
simple order warranted. CAA didn't see it that way,
and went above and beyond. Grateful to deal with
a company like this. Looking forward to my future
deadlines with them. Big thanks to Dave, and
every other person | dealt with! - J. Starnes

1 Comment

 

 

 

 

 

 
a ATaT & 10:12 PM 4 ¥ 100% (4

<Q CAA oes

 

deos Community Reviews Shop Offers P

 

> Options

    

4 Cole Simmons © recommends (YJ eos
m CAA.

4 months ago :
| ordered a Roni conversion kit for my Glock, and
while it fit, there was an unsightly seam down the
middle. Even though | was deployed for weeks,
their customer service team, especially Heidi,
remembered my issue and allowed me to exchange
it for a newer model. I'm really impressed by their

attention to detail and obliging nature. Thanks,

 

CAA!

1 Cormment

 

Love () Comment (> Share

    

,» Rob Grant

wes 4 months ago
Sea a? C

 

Great stuff great people!

1 Comment

 

(J) Comment (> Share

= © ~@ =

 

 

 

 

 

 
a AT&T & 10:13 PM 4 ¥100%{ 4

< Q CAA aes

 

deos Community Reviews Shop Offers P

 

Options —

   
 
  

ingve Rise Roren es
| CAA.

Very good communication and well taken care of
from ingury to receival of order.

Very happy with the Micro Roni Gen 4 kit. Perfect
experience.

You

 

 

Love (_) Comment G Share

    
 

David Hall © recommends CAA. [1 ove

4 months ago > &

Great products and excellent customer service.

You 1 Comment

 

 

Love (J Comment (> Share

 

 

iJ as

 

 

Hf

 

 

 
ol AT&T & 10:14 PM 4 ¥ 100% (4

€ Q CAA ose

 

deos Community Reviews Shop Offers P

o Options

> Jerry Rutherford ® recommends [1] eee
7 6CAA.

5 months ago > @
Got my MCK yesterday. It’s
awesome! | can’t wait to try it
out with my G19. The 50 rd
drum magazine was a great
deal too. Thanks for throwing in
the keychain, it's pretty cool.

 

 

@ You 1 Comment

g& Like () Comment (> Share
George Negron ® recommends [t] eee
CAA.

5 months ago « @

Great service and awesome product. Mikey CEO
will respond anytime. Highly recommended it's
worth the wait.

© You 1 Comment

©) Love (_) Comment > Share
>= ©8& mf © &6 =

 

 

 

 
 

aa AT&T & 10:14 PM 4% 100%

< Q CAA eee

 

deos Community Reviews Shop Offers P
Pb Options —
12 wer me ee L—

CAA.

S months ago + &

 

 

Great customer service! Everyone at CAA has been
nothing but helpful! 100% recommend. They are a
stand up company!

You 2 Comments

 

 

Love () Comment (> Share

  

Court Cummings“ recommends [1] «ve

CAA.

5 months ago » ©

A great American Company making great products
in the USA.

 

You 1 Comment

 

 

} Like (J Comment (> Share

 

 

Ben Thompson
' CAA.

5 months ago -

 

 

    

 

 

 
all AT&T & 10:14 PM 4 ¥ 100% 4

€ Q CAA ove

 

deos Community Reviews Shop Offers P

2 Options |

mmm Ben Thompson ® recommends [iJ eee

 

5 months ago > &
Preordered the MCK for the
G20. Hell, | bought the 10mm
specifically because | found out
the MCK was coming out. The
closest thing | have to a gripe is
that | ordered an OD green one
and got an FDE. Seriously NOT a
problem. Topped it with a Razor
AMG and hit the range.
Awesome! Zeroed easily at 40
yards or so. Easily repeatable
accuracy after taking the pistol
out and putting it back in.
Seriously impressive little unit.
Now | need to get another for
my M&P 9.

 

© You 1 Comment

© Love (_) Comment (> Share

ZR. Jesse Acosta doesn't [1] coe

= © = @ # =

 

 

 

 
a ATaT & 10:14 PM

 

< Q CAA os

 

deos Community Reviews Shop Offers P

SORES

Options :

 

Anthony Rodriguez
CAA.

5 months ago - |

   

Hands-down best customer service, best response
time and Best product around! CAA is the best!

 

 

<= You and 1 other 2 Comments
) Love (J Comment (> Share
Ali Segarra ©” recommends CAA. (y) eee

   
   

5 months ago + &

do not hesitate doing business
with CCA. great customer
service, fast shipping.

 

You 5 Comments

 

 

Love () Comment (> Share

 

 

 

 

 

 

fr
 

on AT&T & 10:15 PM 4 % 100%

€ Q CAA eee

 

deos Community Reviews Shop Offers P

8 Options

42%, William Balaoing Labenburg e [T) eee
Ga «=recommends CAA.
6 months ago @
Want to know if you made one for Sig Sauer P229.
lt would definitely make my shots more accurate
with this adapter. | love it.

  

1) Like () Comment (@ Share

6 months ago *

g . Jason Hardin ™ recommends CAA. (4 eee
\

| previously posted that | did not recommend CAA
based ona conversation | had with customer
support. After speaking with Mr. Hartman | feel
that my concerns were addressed and | removed
the negative review.

@ You

a@ Like () Comment (> Share

3 8 & © £ =

 

 

 

 
oa AT&T & 10:16 PM 4 $ 100%( 4

< Q CAA oe

 

deos Community Reviews Shop Offers P

 

Options

eat ——a Wwe — sae ee eee ee

 

 

recommends CAA. [1] e+:

  

Rob Valentino

8 months ago -

CAA's customer service is truly outstanding, they
answered every question | had and quickly.

| had pre ordered the Micro Roni stabilizer with
brace, and they made it very easy and hassle free,
| will leave a review of the micro Roni when | get it
but just had to leave a review of their customer
service because they truly were that helpful

» You and 1 other 1 Share

  

 

Like () Comment (> Share

 

Ricardo Leal
ek one 11 montns ago

Great Gear. Great Posts. Great CEO!

) recommends CAA. [J eee

 

You and 2? others 3 Comments

 

 

 

) Love CJ Comment f Share

fa

 

 

   

 

 

 
all AT&T & 10:16 PM 4 ¥ 100% (a

 

€ Q CAA eee

 

deos Community Reviews Shop Offers P

g@ Like () Comment f Share

 

5 stars

| loved it, excuse me | still love it, the things that
Mikey Hartman in the rest of the guys down there at
CAA are doing they're doing it for us, the added
range the comfort durability you cannot beat this
conversion kit, to me if you're Glock fan this is must-
buy, no Glock is complete without a micro Roni

©® You and 2 others 2 Comments

© Love () Comment (> Share

  

lyear ago: &

&; Munhoz Mejia Mejia © recommends CAA.

5 stars

© You

© Love () Comment (> Share

>= © = @® @&@ =

 

 

 

 
a AT&T & 10:16 PM 4% 100%( 4

< OQ CAA 666

 

deos Community Reviews Shop Offers P

 
 
  

P Options :

 

T year aqo: &

5 stars

Mickey is the TRUTH !! Walks the walk, IDF knows
his stuff and is passionate about sharing his love for
safety

» You and 1 other 1 Comment

 

 

Like () Comment (> Share

 

   
 

‘recommends CAA. [!J eee

 

| year ago: &

5 stars

| received the micro roni stabilizer and was fully
impressed with how much more accurate | could be
cycling through multiple targets. Definitely
recommend adding this to anyone’s arsenal.

 

You 1 Comment

 

Like () Comment f Share

 

  

 

 

 
ob AT&T & 10:17 PM 4 $ 100%! 4

< QQ. CAA ose

 

deos Community Reviews Shop Offers P

‘ recommends [Y oes

  

lyear ago: &
5 stars

Awesome service, friendly people, very responsive
on replys and excellent products. | will reccomond
them to everyone | meet.

You 1 Comment

 

 

Like () Comment (> Share

 

Stephen Edwards ‘=
CAA.

| year ago: &

recommends () eee

 

5 stars

Bought my new non NFA Micro Roni along with a
Glock 19 and love this setup!! Eotech on for sights
and this thing is so light, great fun and added
stability and accuracy!

 

You and 1 other 1 Comment

 

@ Like () Comment (> Share

 

   

 

 

 

-

 

 
